EXHIBIT 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this ‘‘Agreement’’) is dated as of December 14, 2006,
between TAG Entertainment Corp., a Delaware corporation (the ‘‘Company’’), and
the investor identified on the signature page hereto (the ‘‘Investor’’).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to borrow certain sums from the Investor and, in consideration
thereof issue a certain note and shares to the Investor, and the Investor
desires to make a loan to the Company and accept such note and shares from the
Company, all pursuant to the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE I.
DEFINITIONS

1.1 Definitions.    In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

‘‘Action’’ means any action, claim, suit, inquiry, notice of violation,
proceeding (including, without limitation, any investigation or partial
proceeding such as a deposition) or investigation pending or threatened in
writing against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, provincial, county,
local or foreign), stock market, stock exchange or trading facility.

‘‘Affiliate’’ means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

‘‘Bankruptcy Event’’ means any of the following events: (a) the Company or any
Subsidiary commences a proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof; (b) there is commenced against the Company or any Subsidiary
any such case or proceeding that is not dismissed within 60 days after
commencement; (c) the Company or any Subsidiary is adjudicated by a court of
competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within
60 days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

‘‘Business Day’’ means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of California are authorized or required by law or other
governmental action to close.

‘‘Closing’’ means the closing of the purchase and sale of the Note and Warrant
contemplated by Section 2.1.

‘‘Closing Date’’ means the Business Day immediately following the date on which
all of the conditions set forth in Section 2.1(d) and 2.1(e) have been
satisfied, or such other date as the parties may agree.


--------------------------------------------------------------------------------


‘‘Code’’ means the Internal Revenue Code of 1986, as amended.

‘‘Commission’’ means the Securities and Exchange Commission.

‘‘Common Stock’’ means the common stock of the Company, par value $.001 per
share, and any securities into which such common stock may hereafter be
reclassified, converted or exchanged.

‘‘Common Stock Equivalents’’ means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

‘‘Company Counsel’’ means Goldstein & DiGioia, LLP.

‘‘Contingent Liability’’ means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing or agreeing to pay or become responsible for any Debt or obligation
of any other Person in any manner, whether directly or indirectly, including
without limitation any obligation of such Person, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to purchase (or to advance or supply funds for the purchase of) any
security for the payment of such Debt, (b) to purchase property or services for
the purpose of assuring the owner of such Debt of its payment, or (c) to
maintain the solvency, working capital, equity, cash flow, fixed charge or other
coverage ratio, or any other financial condition of the primary obligor so as to
enable the primary obligor to pay any Debt or to comply with any agreement
relating to any Debt or obligation.

‘‘Debt’’ of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments
issued by such Person, (iii) all obligations of such Person as lessee which (y)
are capitalized in accordance with GAAP or (z) arise pursuant to sale-leaseback
transactions, (iv) all reimbursement obligations of such Person in respect of
letters of credit or other similar instruments, (v) all Debt of others secured
by a Lien on any asset of such Person, whether or not such Debt is otherwise an
obligation of such Person and (vi) all Debt of others guaranteed by such Person.

‘‘Effective Date’’ means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

‘‘Eligible Market’’ means the Over the Counter Bulletin Board on which the
Common Stock is quoted for trading on the date in question.

‘‘Exchange Act’’ means the Securities Exchange Act of 1934, as amended.

‘‘GAAP’’ means U.S. generally accepted accounting principles.

‘‘Investment Amount’’ means, with respect to each Investor, the investment
amount indicated below such Investor’s signature page to this Agreement.

‘‘Investor Deliverables’’ has the meaning set forth in Section 2.1(c).

‘‘Investor Party’’ has the meaning set forth in Section 4.8.

‘‘Lien’’ means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

‘‘Losses’’ has the meaning set forth in Section 4.8.

‘‘Material Adverse Effect’’ means any of (i) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries or (iii) an adverse impairment to the Company’s ability to timely
perform its obligations under any Transaction Document.

2


--------------------------------------------------------------------------------


‘‘New York Courts’’ means the state and federal courts sitting in the City of
New York, Borough of Manhattan.

‘‘Note’’ means the promissory note issuable by the Company to the Investor at
Closing in the Form of Exhibit A, due 90 days after the Closing Date.

‘‘Outside Date’’ means the twentieth calendar day following the date of this
Agreement.

‘‘Permitted Indebtedness’’ has the meaning set forth in Section 5.3.

‘‘Permitted Liens’’ means: (a) Liens for taxes, assessments or governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the books of the Company or the applicable Subsidiary; (b) Liens
arising out of deposits in connection with workers’ compensation, unemployment
insurance, old age pensions or other social security or retirement benefits
legislation; (c) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds, and other obligations of like nature arising in the ordinary
course of business of the Company or a Subsidiary; (d) Liens imposed by law,
such as mechanics’, workers’, materialmens’, carriers’ or other like liens
arising in the ordinary course of business of the Company or a Subsidiary which
secure the payment of obligations which are not past due or which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on the books of the
Company or the applicable Subsidiary; (e) Liens existing on the Closing Date;
(f) purchase money security interests or Liens for the purchase of fixed assets
to be used in the business of the Company or a Subsidiary, securing solely the
fixed assets so purchased and the proceeds thereof; (g) capitalized leases which
do not violate any provision of this Agreement; (h) Liens of commercial
depository institutions, arising in the ordinary course of business,
constituting a statutory or common law right of setoff against amounts on
deposit with such institution; (i) rights of way, zoning restrictions, easements
and similar encumbrances affecting the Company’s real property which do not
materially interfere with the use of such property; and (j) Liens arising in the
ordinary course of business that do not materially adversely affect either
Borrower’s use of its respective assets or properties.

‘‘Person’’ means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

‘‘Registration Statement’’ means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Investor of the Restricted Shares.

‘‘Registration Rights Agreement’’ means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investor, in the
form of Exhibit B hereto.

‘‘Restricted Payment’’ means, with respect to any Person, (a) any direct or
indirect distribution, dividend or other payment on account of any equity
interest in, or shares of capital stock or other securities of, such Person and
(b) any management, consulting or other similar fees, or any interest thereon,
payable by such Person to any affiliate of such Person (other than the Company),
or to any other Person other than an unrelated third party; provided, however,
that Restricted Payments shall not include (i) payments pursuant to any arms
length consulting agreements with consultants of the Company, (ii) payments
pursuant to any employment agreement with employees of the Company and (iii)
payment of any interest pursuant to any obligation of the Company to pay
interest in effect on the date hereof, in each which have been approved by the
Board of Directors of the Company.

‘‘Restricted Shares’’ means 300,000 shares of Common Stock to be delivered to
the Investor which shares are ‘‘restricted securities’’ and have not been
registered under the Securities Act or any applicable state securities law, and
that such restricted securities must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.

3


--------------------------------------------------------------------------------


‘‘Rule 144’’ means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

‘‘Securities’’ means the Note and the Shares.

‘‘Securities Act’’ means the Securities Act of 1933, as amended.

‘‘Security Agreement’’ has the meaning set forth in Section 2.1(b).

‘‘Shares’’ means the Restricted Shares and Unrestricted Shares taken as a whole.

‘‘Short Sales’’ include, without limitation, all ‘‘short sales’’ as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

‘‘Subsidiary’’ means any subsidiary of the Company included in the SEC Reports.

‘‘Trading Day’’ means (i) a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board or the Pink
Sheets, LLC, or (ii) if the Common Stock is not quoted on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.

‘‘Trading Market’’ means the OTC Bulletin Board on which the Common Stock is
quoted for trading on the date in question.

‘‘Transaction Documents’’ means this Agreement, the Note, the Registration
Rights Agreement, the Security Agreement, and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

‘‘Unrestricted Shares’’ means 200,000 shares of Common Stock to be delivered to
the Investor which shares are freely tradeable and not subject to any
restrictions to sale under the Securities Act.

ARTICLE II.
PURCHASE AND SALE

2.1 Closing.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to the Investor, and the Investor
shall, purchase from the Company, the Note, the Restricted Shares and the
Unrestricted Shares representing the Investor’s Investment Amount. The Closing
shall take place at the offices of Goldstein & DiGioia, LLP, 45 Broadway, 11th
Floor, New York, New York 10006 at 4:30 p.m. (New York City time) on the Closing
Date or at such other location or time as the parties may agree.

(b) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following (the ‘‘Company Deliverables’’), except that the share
certificates required by subparagraphs (ii) and (iii) below will be delivered no
later than 10 Business Days after the Closing Date:

(i) Note in the aggregate principal amount of the Investment Amount indicated
below the Investor’s name on its signature page of this Agreement, registered in
the name of the Investor;

(ii) certificate, registered in the name of such Investor, evidencing 300,000
shares of Common Stock, which shares shall contain the restricted legend set
forth in Section 4.1(b) (‘‘Restricted Shares’’);

(iii) certificate registered in the name of the Investor, evidencing 200,000
shares of Common Stock, which shares shall be without any restrictive legend and
shall be freely tradeable (‘‘Unrestricted Shares’’).

4


--------------------------------------------------------------------------------


(iv) the legal opinion of Company Counsel, in agreed form, addressed to the
Investor;

(v) the Registration Rights Agreement, duly executed by the Company;

(vi) the Security Agreement, duly executed by the Company, in a form acceptable
to the Investor (as amended, supplemented or otherwise modified from time to
time, the ‘‘Security Agreement’’);

(vii) a certificate executed by a duly authorized officer of the Company
certifying that (i) all representations and warranties made by the Company and
information furnished by the Company in any schedules to this Agreement, are
true and correct in all material respects as of the Closing Date, (ii) all
covenants, agreements and obligations required by this Agreement to be performed
or complied with by the Company, prior to or at the Closing, have been performed
or complied with and (iii) the items referenced in Sections 2.1(d)(iv)-(vii) are
true and correct as of the Closing Date; and

(viii) any other documents reasonably requested by the Investor.

(c) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the following (the ‘‘Investor Deliverables’’):

(i) $              in United States dollars and in immediately available funds,
by wire transfer to Goldstein & DiGioia, LLP Attorney Escrow Account for TAG
ENTERTAINMENT CORP., Account No. 1500577343, Signature Bank, 261 Madison Avenue,
New York, New York 10016, ABA No. 026013576.

(ii) the Registration Rights Agreement, duly executed by such Investor; and

(iii) the Security Agreement, duly executed by such Investor.

(d) Conditions Precedent to the Obligations of the Investor to Purchase the Note
and the Shares.    The obligation of the Investor to acquire the Note and the
Shares and make the loan at the Closing is subject to the satisfaction or waiver
by such Investor, at or before the Closing, of each of the following conditions:

(i) Representations and Warranties.    The representations and warranties of the
Company contained in the Transaction Documents shall be true and correct as of
the date when made and as of the Closing Date as though made on and as of such
date;

(ii) Performance.    The Company shall have performed, satisfied and complied
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing;

(iii) Officer’s Certificate.    The officer’s certificate described in Section
2.1(b)(vii) hereof shall have been delivered;

(iv) No Injunction.    No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

(v) Adverse Changes.    Since the execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to result in a Material Adverse Effect;

(vi) No Suspensions of Trading in Common Stock; Listing.    Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on an Eligible
Market;

(vii) Security Agreement.    The Company and Investor shall have agreed to and
executed the Security Agreement, which shall be in a form acceptable to the
Investor; and

5


--------------------------------------------------------------------------------


(viii) Company Deliverables.    The Company shall have delivered the Closing
Company Deliverables in accordance with Section 2.1(b).

(e) Conditions Precedent to the Obligations of the Company to sell the Note and
the Shares.     The obligation of the Company to sell the Note and the Shares at
the Closing is subject to the satisfaction or waiver by the Company, at or
before the Closing, of each of the following conditions:

(i) Representations and Warranties.    The representations and warranties of the
Investor contained herein shall be true and correct as of the date when made and
as of the Closing Date as though made on and as of such date;

(ii) Performance.    The Investor shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing;

(iii) No Injunction.    No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents; and

(iv) Investor Deliverables.    The Investor shall have delivered its Investor
Deliverables in accordance with Section 2.1(c).

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company.    The Company hereby makes
the following representations and warranties to each Investor:

(a) Subsidiaries.    The Company has no direct or indirect Subsidiaries other
than its reports filed with the Commission. The Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
and all Liens (other than Permitted Liens), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification.    The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement.    The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

6


--------------------------------------------------------------------------------


(d) No Conflicts.    The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. Payments
of cash on account of principal of or interest under the Note, upon any Event of
Default under the Note, as a result of liquidated damages under any Transaction
Document will not require the consent of, any payment to, or the springing of
any Lien in favor of any lender to or creditor of the Company or any Subsidiary
(under a credit facility, loan agreement or otherwise) and will not result in a
default under any such credit facilities, loans or other agreements.

(e) Filings, Consents and Approvals.    The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements Registration Rights Agreement, (ii) filings
required by state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act (iv) the filings required in accordance with Section 4.6 and 4.7, and (iv)
those that have been made or obtained prior to the date of this Agreement.

(f) Issuance of the Securities.    The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock a number
of shares of Common Stock issuable pursuant to this Agreement.

3.2 Representations and Warranties of the Investor.    The Investor hereby
represents and warrants to the Company as follows:

(a) Organization; Authority.    The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Investor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement, the Registration Rights Agreement and the Security
Agreement has been duly executed by such Investor, and when delivered by such
Investor in accordance with terms hereof, will constitute the valid and legally
binding obligation of such Investor, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

(b) Investment Intent.    The Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such

7


--------------------------------------------------------------------------------


Securities or any part thereof, without prejudice, however, to such Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Subject to the immediately preceding sentence, nothing contained herein shall be
deemed a representation or warranty by such Investor to hold the Securities for
any period of time. The Investor is acquiring the Securities hereunder in the
ordinary course of its business. The Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

(c) Investor Status.    At the time the Investor was offered the Securities, it
was, and at the date hereof it is, an ‘‘accredited investor’’ as defined in Rule
501(a) under the Securities Act. The Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.

(d) General Solicitation.    The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e) Access to Information.    The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

(f) Certain Trading Activities.    The Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Investor was first contacted by the Company
or placement agent engaged by the Company regarding an investment in the
Company. The Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
actual knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.

(g)Independent Investment Decision.    The Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to this Agreement,
and the Investor confirms that it has not relied on the advice of any other
Investor’s business and/or legal counsel in making such decision.

The Company acknowledges and agrees that the Investor neither has made nor makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

8


--------------------------------------------------------------------------------


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1 (a)    The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of the Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.

(b)    Certificates evidencing the Unrestricted Shares will not contain any
legend and as of the Closing Date will be freely tradeable by the Investor.
Certificates evidencing the Note and the Restricted Shares will contain the
following legend, until such time as they are not required under Section 4.1:

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES
ACT’’), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.

4.2 Furnishing of Information.    As long as any Investor owns the Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investor and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Restricted Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Restricted Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.
The Unrestricted Shares may be sold at anytime without any limitation.

9


--------------------------------------------------------------------------------


4.3 Listing of Securities.    The Company agrees (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Restricted Shares, and will take such other action as is
necessary or desirable to cause the Restricted Shares to be listed on such other
Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.

4.4 Acknowledgment of Dilution.    The Company acknowledges that the issuance of
Restricted Shares will result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial.

4.5 Integration.    The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investor, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investor.

4.6 Subsequent Registrations.    Other than pursuant to the Registration
Statement, prior to the Effective Date, the Company may not file any
registration statement with the Commission with respect to any securities of the
Company other than registration statements on Form S-8 promulgated by the
Commission.

4.7 Securities Laws Disclosure; Publicity.    By 9:00 a.m. (New York City time)
on the Trading Day following the execution of this Agreement, and by 9:00 a.m.
(New York City time) on the Trading Day following the Closing Date, the Company
shall issue press releases in forms approved by the Investor disclosing the
transactions contemplated hereby. On the Trading Day following the execution of
this Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents (and attach as exhibits thereto the
Transaction Documents), and on the Trading Day following the Closing Date the
Company will file an additional Current Report on Form 8-K to disclose the
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor, or include the name of the Investor
in any filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Trading Market, without the prior written consent of the Investor, except to the
extent such disclosure is required by law or Trading Market regulations.

4.8 Indemnification of Investor.    In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investor
and their directors, officers, shareholders, partners, employees and agents
(each, an ‘‘Investor Party’’) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, ‘‘Losses’’) that any such
Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.8 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.

4.9 Non-Public Information.    Except as set forth in Section 4.9, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide the Investor or its agents or counsel with any information that the
Company believes constitutes material non-public

10


--------------------------------------------------------------------------------


information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information.

4.10 Use of Proceeds.    The Company will use the net proceeds from the sale of
the Securities hereunder as follows: (a) $50,000 may be used for the
satisfaction of any portion of outstanding and unpaid legal expenses of the
Company; and (b) the balance may be used for working capital purposes.

4.11 Existence; Conduct of Business.    The Company will, and will cause each of
the Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, provided, that the foregoing shall not prohibit (a) any sale, lease,
transfer or other disposition permitted by this Agreement, or (b) any merger of
(i) any domestic Subsidiary with any other domestic Subsidiary, (ii) any
domestic Subsidiary with and into the Company, or (iii) any foreign Subsidiary
with any other foreign Subsidiary.

ARTICLE V.
NEGATIVE COVENANTS

The Company hereby agrees that, from and after the date hereof until the date
that the Note has either been repaid in its entirety and/or converted entirely
into Common Stock, the Company shall be bound according to the restrictions set
forth in each of the following negative covenants unless any such restriction
shall have been expressly waived in writing by the Investor:

5.1 Restrictions on Certain Amendments.    The Company will not amend the rights
and privileges granted under the Note, to adversely affect the rights or
privileges granted under the Note.

5.2 Restricted Payment.    The Company shall not make any Restricted Payment.

5.3 Debt.    The Company shall not create, incur, assume, become or be liable in
any manner in respect of, or suffer to exist, any Debt, except (a) Debt in
existence on the date hereof, (b) trade payables incurred and paid in the
ordinary course of business, (c) Contingent Liabilities in existence on the date
hereof, and (d) Contingent Liabilities resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business
(collectively (a) through (d) shall be referred to as ‘‘Permitted
Indebtedness’’).

5.4 Liens.    The Company shall not create or suffer to exist any Lien upon any
of its properties, except Permitted Liens. Except as provided in this Section
5.4, the Company shall not hereafter agree with any Person (other than the
Investors) to grant a Lien on any of its assets or to permit the pledge of any
of its equity interests.

5.5 Amendment of Organizational Documents.    The Company shall not permit any
amendment to its articles of incorporation so as to adversely affect the rights
or privileges granted under the Note.

5.6 Sale and Leaseback.    The Company shall not enter into any arrangement
whereby it sells or transfers any of its assets, and thereafter rents or leases
such assets.

5.7 Business.    The Company shall not change the nature of its business as now
conducted (as described in it’s the Company’s reports filed with the
Commission).

5.8 Transactions with Affiliates.    The Company shall not, directly or
indirectly, pay any funds to or for the account of, make any investment (whether
by acquisition of stock or indebtedness, by loan, advance, transfer of property,
guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Debt, or otherwise) in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect
any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate, except, on terms no less favorable than terms
that could be obtained by the Company from a Person that is not an Affiliate of
the Company upon negotiation at arms’ length, as determined in good faith by the
Board; provided, that no determination of the Board of Directors shall be
required with respect to any such transactions entered into in the ordinary
course of business.

5.9 Limitation on Restrictions.    Other than as permitted by the Transaction
Documents, the Company shall not, and shall not permit any Subsidiary, to enter
into, or suffer to exist, any

11


--------------------------------------------------------------------------------


agreement with any Person which prohibits or limits its ability to (a) pay Debt
owed to the Investor, except as expressly permitted by the Security Agreement,
and (b) make loans or advances to the Company, pay dividends or other
distributions in respect of its equity interests to the Company (except that
Subsidiaries may pay dividends or other distributions) or guarantee Debt of the
Company.

5.10 Payment of Cash Dividend.    The Company agrees, so long as the Note is
outstanding, not to declare, pay or make any provision for any cash dividend or
distribution with respect to the Common Stock of the Company, without first
obtaining the approval of the Investor.

ARTICLE VI.
MISCELLANEOUS

6.1 Fees and Expenses.    Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the Note.

6.2 Entire Agreement.    The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

6.3 Notices.    Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

[spacer.gif] [spacer.gif] [spacer.gif] If to the Company:  TAG Entertainment
Corp.
1333 Second Street, Suite 240
Santa Monica, CA 90401
Facsimile: (310) 260-3351
Attention: Chief Financial Officer

[spacer.gif] [spacer.gif] [spacer.gif] With a copy to:  Goldstein & DiGioia, LLP
45 Broadway, 11th Floor
New York, New York 10006
Facsimile: (212) 557-0295
Attn: Victor DiGioia, Esq.

[spacer.gif] [spacer.gif] [spacer.gif] If to an Investor:  To the address set
forth under such Investor’s name on the signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration.    No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver

12


--------------------------------------------------------------------------------


of any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. Without the written consent or the affirmative
vote of the Investor affected thereby, an amendment or waiver under this Section
6.4 may not:

(a) change the maturity of the principal amount of, or the interest payment date
under, or the payment of liquidated damages, is due on, the Note;

(b) make any change that impairs the conversion or exercise rights of any
Securities;

(c) amend or modify in any manner adverse to the Holders of Securities the
Company’s obligation to make such payments;

(d) change the currency of any amount owed or owing under the Securities or any
interest thereon from U.S. Dollars;

(e) impair the right of the Investor to institute suit for the enforcement of
any payment with respect to, or conversion or exercise of, any Security; or

(f) modify the provisions of this Section 6.4 or Section 6.5.

It shall not be necessary for the consent of the Investor under this Section 6.4
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

6.5 Termination.    This Agreement may be terminated prior to the Closing:

(a) by written agreement of the Investor and the Company;

(b) by the Company or the Investor upon written notice to the other, if the
Closing shall not have taken place by 5:30 p.m. (New York City time) on the
Outside Date; provided, that the right to terminate this Agreement under this
Section 6.5(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

(c) by an Investor if it concludes in good faith that any of the conditions
precedent contained in Sections 2.1(d)(iv), (v) or (vi) shall have been breached
or shall not be capable of being satisfied by the Outside Date despite the
assumed best efforts of the Company.

In the event of a termination pursuant to this Section, the Company shall
promptly notify the Investor and shall pay to the Investor all of the fees and
expenses incurred by such Investor (including reasonable legal fees and expenses
which in no event shall exceed $30,000) in connection with this Agreement and
the transactions contemplated by this Agreement through the termination date,
provided that Investor provides the Company with an itemized reporting of such
fees and expenses. Other than as to the foregoing fees and expenses, upon a
termination in accordance with this Section 6.5, the Company and the Investor
shall not have any further obligation or liability (including as arising from
such termination) to the other under the Transaction Documents as a result
therefrom.

6.6 Construction.    The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.7 Successors and Assigns.    This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers the Note, provided the Investor delivers prior written
notice thereof to the Company and

13


--------------------------------------------------------------------------------


such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the ‘‘Investor.’’

6.8 No Third-Party Beneficiaries.    This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.8 (as to each Investor
Party).

6.9 Governing Law.    All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Actions concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such New York Court, or that such Action has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Action by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an Action to enforce any
provisions of a Transaction Document, then the prevailing party in such Action
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.

6.10 Survival.    The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

6.11 Execution.    This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12 Severability.    If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13 Rescission and Withdrawal Right.    Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

6.14 Replacement of Securities.    If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and

14


--------------------------------------------------------------------------------


substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.15 Remedies.    In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16 Payment Set Aside.    To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17 Limitation of Liability.    Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

[spacer.gif] TAG ENTERTAINMENT CORP.

[spacer.gif] By:
                                                                    

[spacer.gif] Name:                                   
Title:
                                                                                    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTOR FOLLOWS]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

[spacer.gif] NAME OF INVESTOR

[spacer.gif]
                                                                                    

[spacer.gif] By:
                                                                            

[spacer.gif] Name:                                                    
Title:
                                                                                     

[spacer.gif] Investment Amount: $                                            

[spacer.gif] Tax ID No.:
                                                               

[spacer.gif] ADDRESS FOR NOTICE

[spacer.gif] c/o:
                                                                               

[spacer.gif] Street:
                                                                          

[spacer.gif] City/State/Zip:
                                                           

[spacer.gif] Attention:
                                                                   

[spacer.gif] Tel:
                                                                               

[spacer.gif] Fax:
                                                                               

[spacer.gif] DELIVERY INSTRUCTIONS

[spacer.gif] (if different from above)

[spacer.gif] c/o:
                                                                                

[spacer.gif] Street:
                                                                            

[spacer.gif] City/State/Zip:
                                                               

[spacer.gif] Attention:
                                                                     

[spacer.gif] Tel:
                                                                                 

17


--------------------------------------------------------------------------------
